Citation Nr: 0019315	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-13 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from January 1946 to March 
1946; from January 1947 to July 1948; and from October 1948 
to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
nexus between the veteran's bilateral hearing loss and any 
incident of his active military service.

2.  The record contains no competent medical evidence of a 
nexus between the veteran's tinnitus and any incident of his 
active military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that there is a relationship between his 
current hearing loss and his military service.  He further 
contends that he worked around loud noises in service.

I.  Factual Background

The veteran's service medical records include separation 
examination reports for each of his three periods of service.  
The separation examination report dated in March 1946 shows 
no ear abnormalities.  His hearing, tested by whispered 
voice, was 15/15 in each ear.  The separation examination 
report dated in July 1948 shows no ear abnormalities.  His 
hearing, tested by whispered voice, was again 15/15 in each 
ear.  The separation examination report dated in August 1952 
shows that the veteran reported no ear, nose or throat 
trouble, and no running ears.  The examination showed that 
the veteran's ears were normal.  Hearing as tested by 
whispered voice was 15/15 in each ear.  The veteran's hearing 
was also tested by spoken voice and was 15/15 in each ear.  
It was noted that the veteran denied all history of serious 
injuries or illnesses.  The remaining service medical records 
are negative for complaints of, treatment for, or a diagnosis 
of hearing loss or tinnitus.

Employment health records were submitted, dated from 1979 to 
1992 when the veteran was employed by Rockwell International 
at the Rocky Flats Plant.  An audiogram in January 1980 
showed left ear hearing acuity of 55 decibels at 500 Hertz, 
45 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 55 
decibels at 3000 Hertz, and 60 decibels at 4000 Hertz.  
Hearing acuity in the right ear was 20 decibels at 500 Hertz, 
15 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 45 
decibels at 3000 Hertz, and 50 decibels at 4000 Hertz.

Another audiogram in the veteran's employment records 
conducted in September 1983 generally shows increased hearing 
loss as compared to earlier audiograms.  The examiner noted 
that the veteran had severe left ear hearing loss and 
moderate right ear hearing loss.  In addition, the examiner 
noted that the veteran had worked in a mine for 12 years and 
had ringing in his ears.

Included in the employment health records is a "Hearing 
Analysis Questionnaire" dated in 1984.  The veteran reported 
that he had been in the military.  However, he also reported 
that he had not been exposed to loud noise.  Another undated 
record entitled "S9 Physiological Exam and S10 Audiometry" 
form noted that the veteran had worked previously in a coal 
mine where there was loud drilling, explosives, etc.

A VA audiology examination report dated in October 1996 notes 
that the veteran had retired in 1992 from Rocky Flats as a 
truck driver.  He reported bilateral hearing loss, worse on 
the left.  The veteran also reported that he had worked on 
jet engines during his military career as a refueler.  In 
addition, he reported that he was issued hearing protection 
which he sometimes forgot to use.  The veteran also reported 
intermittent tinnitus.  An audiogram showed that in the left 
ear, the veteran had hearing acuity of 75 decibels at 1000 
Hertz, 70 decibels at 2000 Hertz, 75 decibels at 3000 Hertz, 
and 75 decibels at 4000 Hertz.  In the right ear, the veteran 
had hearing acuity of 40 decibels at 1000 Hertz, 60 decibels 
at 2000 Hertz, 65 decibels at 3000 Hertz, and 65 decibels at 
4000 Hertz.  Speech recognition was 8 percent in the left ear 
and 92 percent in the right ear.  In a questionnaire, the 
veteran reported that he had had gradual hearing loss for 20 
years.  The veteran also had bilateral tinnitus.  The veteran 
reported that he had had noise exposure in the military with 
exposure to aircraft jets.

At a hearing in May 1997 before a Hearing Officer at the RO, 
the veteran testified that he had been an ambulance driver in 
Europe in the military and then went to fueling school and 
became an aircraft refueler.  According to the veteran, he 
was around loud jet engines.  The veteran testified that when 
he was stationed at the Itazuke Air Base in Japan, he was 
around tremendous noise constantly and he was not offered 
hearing protection.  The veteran stated that he went on sick 
call while at that air base in 1951 for buzzing in his ears 
and the examiner told him that he would have problems with 
his hearing.

II.  Analysis

The threshold question to be addressed in the veteran's 
appeal is whether he has presented evidence of well-grounded 
claims.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to 

justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. § 
5107, Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps 
v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

In addition, where a veteran served ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of VA disability, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The evidence shows that the veteran currently has bilateral 
hearing loss and tinnitus.  Audiograms since 1980 show 
hearing loss for VA purposes.  Bilateral hearing loss with 
associated intermittent tinnitus was diagnosed at the VA 
examination in October 1996.  However, the veteran's service 
medical records contain no evidence of hearing impairment.  
In addition, the service medical records contain no evidence 
of complaints or diagnoses of tinnitus or ringing in the 
ears.  The veteran alleges that when he was stationed in 
Japan, he went to the sick bay and complained of buzzing in 
his ears.  The RO attempted to obtain additional clinical 
records for 1951 from the Itazuke Air Base.  A response was 
received that no records were located.  However, the 
veteran's service medical records include the August 1952 
separation examination report which demonstrates no 
complaints of tinnitus or hearing loss, and no objective 
evidence of bilateral hearing impairment.  

None of the medical evidence of record demonstrates that the 
current bilateral hearing loss and tinnitus are related to 
the veteran's periods of active service.  The only evidence 
in support of such a nexus is the veteran's statements and 
sworn testimony.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reveal that the veteran 
possesses any medical expertise.  Thus, his lay assertions to 
the effect that his current bilateral hearing loss and 
tinnitus are related to his service has no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The evidence available does not show bilateral hearing loss 
until 1980.  The record contains no competent medical 
evidence providing a nexus between the veteran's current 
bilateral hearing loss and tinnitus and any incident of his 
military service.  Accordingly, the claims for service 
connection for bilateral hearing loss and tinnitus are not 
well grounded and must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

